59210: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59210


Short Caption:SIMMONS SELF-STORAGE PARTNERS, LLC VS. RIB ROOF, INC.Classification:Civil Appeal - General - Other


Related Case(s):53824, 56480


Lower Court Case(s):Clark Co. - Eighth Judicial District - A509960Clark Co. - Eighth Judicial District - A510245Case Status:Rehearing Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:09/26/2011 / Kunin, IsraelSP Status:Completed


Oral Argument:04/09/2014 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:04/09/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantAnthem Mini-Storage, LLCScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantColonial Bancgroup, Inc.Scott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantColonial BankScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantContinental Casualty CompanyScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantHorizon Mini-Storage, LLCScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantLake Mead Property, LLCScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantMontecito Mini-Storage Partners, LLCScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantSafeco Insurance Company of AmericaScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantSilver Creek I, LLCScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantSimmons Self-Storage Partners, LLCScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantStarr Storage Systems, LLCScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantTravelers Casualty and Surety Company of AmericaScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantWestar ConstructionScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantWestar Development CorporationScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


AppellantWestern Surety CompanyScott A. Knight
							(Shumway Van & Hansen)
						Michael Van
							(Shumway Van & Hansen)
						


RespondentRib Roof, Inc.Laura Browning
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Leon F. Mead, II
							(Snell & Wilmer, LLP/Las Vegas)
						Leon F. Mead, II
							(Snell & Wilmer, LLP/Las Vegas)
						



14-25852: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/16/2011Filing FeeFiling fee due for Appeal.


09/16/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.11-28444




09/16/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.11-28446




09/21/2011Filing FeeFiling Fee Paid. $250.00 from Shumway Van & Hansen - check no. 5685.


09/21/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. Issued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-28867




09/26/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Setlement Judge: Israel Kunin.11-29155




10/07/2011Docketing StatementFiled Docketing Statement Civil Appeals.11-30686




10/19/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 14th or 15th.  Counsel to confirm date.11-32236




01/10/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Settlement Program Status Report12-00956




01/13/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.12-01302




01/30/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/25/07; 10/18/07; 9/2/08; 6/11/09; 7/27/11; and 8/9/11.  To Court Reporter: Norma Ramirez.12-03087




02/14/2012Notice/IncomingFiled Notice of Appearance (Leon Mead and Kelly Dove of Snell and Wilmer appearing on behalf of respondent Rib Roof, Inc.).12-04882




03/27/2012MotionFiled Appellants' Motion for Extension of Time to File Opening Brief (First Request).12-09621




03/29/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellants: Opening Brief and Appendix due: June 11, 2012.12-10030




06/06/2012MotionFiled Stipulation To Extend Time To File Appeal Brief.12-17855




06/22/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellants: Opening Brief and Appendix due: July 11, 2012. Respondent: Answering Brief due: September 10, 2012.12-19650




07/05/2012MotionFiled Appellant's Motion for Extension of Time to File Opening Brief (Third Request).12-21132




08/03/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Opening brief and appendix due: August 27, 2012. Answering brief due: October 26, 2012.12-24567




08/28/2012BriefFiled Opening Brief Appellant's Opening Brief.12-27102




08/28/2012AppendixFiled Appendix to Opening Brief Vol 1.12-27103




08/28/2012AppendixFiled Appendix to Opening Brief Vol 2.12-27104




08/28/2012AppendixFiled Appendix to Opening Brief Vol 3.12-27105




08/28/2012AppendixFiled Appendix to Opening Brief Vol 4.12-27107




08/28/2012AppendixFiled Appendix to Opening Brief Vol 5.12-27109




08/28/2012AppendixFiled Appendix to Opening Brief Vol 6.12-27110




08/28/2012AppendixFiled Appendix to Opening Brief Vol 7.12-27111




08/28/2012AppendixFiled Appendix to Opening Brief Vol 8.12-27112




08/28/2012AppendixFiled Appendix to Opening Brief Vol 9.12-27114




08/28/2012AppendixFiled Appendix to Opening Brief Vol 10.12-27115




08/28/2012AppendixFiled Appendix to Opening Brief Vol 11.12-27116




08/28/2012AppendixFiled Appendix to Opening Brief Vol 12.12-27117




08/28/2012AppendixFiled Appendix to Opening Brief Vol 13.12-27120




08/28/2012AppendixFiled Appendix to Opening Brief Vol 14.12-27127




08/28/2012AppendixFiled Appendix to Opening Brief Vol 15.12-27128




08/28/2012AppendixFiled Appendix to Opening Brief Vol 16.12-27129




08/28/2012AppendixFiled Appendix to Opening Brief Vol 17.12-27130




08/28/2012AppendixFiled Appendix to Opening Brief Vol 18.12-27131




08/28/2012AppendixFiled Appendix to Opening Brief Vol 19.12-27132




08/28/2012AppendixFiled Appendix to Opening Brief Vol 20.12-27133




08/28/2012AppendixFiled Appendix to Opening Brief Vol 21.12-27134




08/28/2012AppendixFiled Appendix to Opening Brief Vol 22.12-27135




08/28/2012AppendixFiled Appendix to Opening Brief Vol 23.12-27136




08/28/2012AppendixFiled Appendix to Opening Brief Vol 24.12-27137




08/28/2012AppendixFiled Appendix to Opening Brief Vol 25.12-27138




08/28/2012AppendixFiled Appendix to Opening Brief Vol 26.12-27139




08/28/2012AppendixFiled Appendix to Opening Brief Vol 27.12-27140




08/28/2012AppendixFiled Appendix to Opening Brief Vol 28.12-27141




08/28/2012AppendixFiled Appendix to Opening Brief Vol 29.12-27142




08/28/2012AppendixFiled Appendix to Opening Brief Vol 30.12-27143




08/28/2012AppendixFiled Appendix to Opening Brief Vol 31.12-27145




08/28/2012AppendixFiled Appendix to Opening Brief Vol 32.12-27146




08/28/2012AppendixFiled Appendix to Opening Brief Vol 33.12-27155




08/28/2012AppendixFiled Appendix to Opening Brief Vol 34.12-27158




08/28/2012AppendixFiled Appendix to Opening Brief Vol 35.12-27159




08/28/2012AppendixFiled Appendix to Opening Brief Vol 36.12-27160




08/28/2012AppendixFiled Appendix to Opening Brief Vol 37.12-27161




08/28/2012AppendixFiled Appendix to Opening Brief Vol 38.12-27163




08/28/2012AppendixFiled Appendix to Opening Brief Vol 39.12-27166




08/28/2012AppendixFiled Appendix to Opening Brief Vol 40.12-27168




08/28/2012AppendixFiled Appendix to Opening Brief Vol 41.12-27169




08/28/2012AppendixFiled Appendix to Opening Brief Vol 42.12-27170




10/25/2012MotionFiled Stipulation to Extend Time to File Answering Brief.12-33929




11/27/2012BriefReceived Answering Brief. (FILED PER ORDER OF 12/07/12).


11/29/2012Notice/IncomingFiled Errata to Answering Brief.12-37642




12/07/2012Order/ProceduralFiled Order Approving Stipulation for Extension of Time. The clerk of this court shall file the answering brief, provisionally received in this court on November 27, 2012.12-38649




12/07/2012BriefFiled Answering Brief -Respondent's Answering Brief.12-38655




01/04/2013MotionFiled Stipulation to Extend Time to File Reply Brief (First Request).13-00274




01/04/2013Notice/OutgoingIssued Notice Stipulation Approved.  Reply Brief due: February 07, 2013.13-00295




02/08/2013BriefFiled Appellants' Reply Brief.13-04083




02/08/2013AppendixFiled Appellants' Reply Appendix Volume - 1 Part 1.13-04098




02/08/2013AppendixFiled Appellants' Reply Appendix Volume - 1 Part 2.13-04100




02/08/2013Case Status UpdateBriefing Completed/To Screening.


03/07/2013MotionFiled Respondent's Motion to File Sur-Reply Brief. (Sur-Reply attached). (DETACHED SUR-REPLY AND FILED SEPARATELY PER ORDER FILED 4/26/13).13-07053




03/19/2013MotionFiled Appellants' Opposition To Respondent's Motion to File Sur-Reply Brief.13-08175




03/29/2013Notice/IncomingFiled Errata to Table of Contents in Answering Brief.13-09324




04/26/2013Order/ProceduralFiled Order Granting Motion for Leave to File Sur-Reply. The clerk of this court shall detach the sur-reply from the March 7 motion and file the sur-reply.13-12262




04/26/2013BriefFiled Sur-Reply Brief of Respondent Rib Roof, Inc.13-12268




12/26/2013Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.13-39279




01/29/2014Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Wednesday, April 9, 2014 at 10:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.14-03038




03/26/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-09560




04/02/2014MotionFiled Respondent Rib Roof's Objection to Reply Appendix.14-10464




04/04/2014MotionFiled Appellants' Response to Respondent Rib Roof's Objection to Reply Appendix.14-10761




04/07/2014Order/ProceduralFiled Order Denying Motion to Strike Reply Appendix.14-10857




04/09/2014Case Status UpdateOral argument held this day. Case submitted for decision. To the Southern Nevada Panel. SNP14 JH/MD/MC.


08/07/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before Hardesty/Douglas/Cherry. Author: Douglas, J. Majority: Douglas/Hardesty/Cherry. 130 Nev. Adv. Opn. No. 57. SNP14-JH/MD/MC14-25852




08/26/2014Post-Judgment PetitionFiled Petition for Rehearing (Appellant).Y14-28247




08/27/2014Filing FeeRehearing fee paid $150 from Shumway Van & Hansen, Chtd. - check no. 30628.


08/29/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  15 days.14-28552




09/08/2014Order/Clerk'sFiled Order Granting Telephonic Extension.  Answer to Petition for Rehearing due:  September 22, 2014.14-29554




09/22/2014Post-Judgment PetitionFiled Respondent Rib Roof's Opposition to Petition for Rehearing.Y14-31482